UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4479
TWAIN JEMETRE ROBINSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Robert D. Potter, Senior District Judge.
                          (CR-99-201-P)

                      Submitted: April 10, 2001

                       Decided: May 3, 2001

     Before LUTTIG, MICHAEL, and KING, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

R. Deke Falls, BENDER & BARNETT, Charlotte, North Carolina,
for Appellant. Kenneth Michel Smith, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. ROBINSON
                               OPINION

PER CURIAM:

   Twain J. Robinson pled guilty pursuant to a plea agreement to con-
spiracy to commit bank fraud, in violation of 18 U.S.C.A. § 371
(West 2000). Robinson’s counsel has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), asserting that there are no merito-
rious issues for appeal. Advised of his right to file a pro se supple-
mental brief, Robinson has not done so.

    Robinson signed a written plea agreement in which he agreed to
waive the right to appeal his conviction or sentence, except for claims
of ineffective assistance of counsel or prosecutorial misconduct. A
waiver of appeal provision in a valid plea agreement is enforceable
if it results from a knowing and intelligent decision to forgo an
appeal. United States v. Attar, 38 F.3d 727, 731 (4th Cir. 1994);
United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990). A waiver
is ineffective if the district court fails to question the defendant about
it, United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991),
unless other evidence in the record shows that the waiver was
informed and voluntary. United States v. Davis, 954 F.2d 182, 186
(4th Cir. 1992). We review de novo the validity of a waiver. United
States v. Brown, 232 F.3d 399, 402-03 (4th Cir. 2000).

   Here, Robinson signed the plea agreement, agreeing to waive the
right to challenge the conviction or sentence with the stated excep-
tions. The Government summarized the plea agreement at the Fed. R.
Crim. P. 11 hearing. In response to the magistrate judge’s inquiry,
Robinson agreed that the right to appeal the conviction and sentence
was expressly waived in the plea agreement. He said he was happy
with the services of his counsel and that he had heard and understood
the Rule 11 proceeding. On this record, we conclude that Robinson’s
waiver was knowingly and intelligently made. As the only claim
counsel asserts in his brief involves sentencing, it is barred by Robin-
son’s valid waiver of his appeal rights. United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992).

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
                      UNITED STATES v. ROBINSON                        3
We therefore dismiss the appeal. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           DISMISSED